

108 HR 3473 IH: Build Local, Hire Local Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3473IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Bass (for herself, Ms. Tlaib, Ms. Jackson Lee, Mrs. Napolitano, Ms. Meng, Mr. Jones, Mr. Sires, Ms. Moore of Wisconsin, Mr. San Nicolas, Mr. Cleaver, Ms. Roybal-Allard, Ms. Jayapal, Ms. Barragán, Mr. Lowenthal, Mr. Khanna, Mrs. Watson Coleman, Mr. Pocan, Mr. DeSaulnier, Mr. Johnson of Georgia, Mr. Gomez, Ms. Lee of California, Ms. Pressley, and Mr. Bowman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Education and Labor, Agriculture, Financial Services, Energy and Commerce, Natural Resources, Homeland Security, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an expansive infrastructure program to create local jobs and raise the quality of life in every community, to launch middle class career pathways in infrastructure, and to invest in high-quality American jobs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Build Local, Hire Local Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Creating jobs and raising the quality of life in every communitySubtitle A—Creating local jobs across the countrySec. 111. Targeted hiring requirements for construction jobs created by covered infrastructure programs.Sec. 112. Compliance with court orders.Subtitle B—Rebuilding our infrastructure with American businessSec. 121. Definitions.Sec. 122. Increasing meaningful small business participation.Sec. 123. Requiring meaningful participation from targeted businesses.Sec. 124. Compliance with court orders.Sec. 125. Expansion of Small Business Administration Surety Bond Program.Subtitle C—Encouraging the use of U.S. Employment Plans and Best-Value contracting analysisSec. 131. Creating a best-value analysis for Federal expenditures on infrastructure, use of U.S. Employment Plans, and preferences for registered apprenticeship programs and neutrality in union organizing.Subtitle D—Improving safety, connectivity, and access to better opportunitiesSec. 141. Accessibility data program.Sec. 142. Establishment of performance measures for transportation accessibility.Sec. 143. Technical assistance program.Sec. 144. Connect Communities Program.TITLE II—Launching middle class career pathways in infrastructureSec. 201. Building American Infrastructure and Careers Program.Sec. 202. Infrastructure workforce equity capacity building program.Sec. 203. Authorization of appropriations.TITLE III—Investing in high-quality American jobsSec. 301. Wage rate.Sec. 302. Raise labor standards, improve working conditions, and strengthen workers’ bargaining power.Sec. 303. Buy America Bureau.2.FindingsCongress finds that—(1)infrastructure plays a vital role in the lives of all people in the United States;(2)the aging infrastructure of the United States is in need of a significant investment to repair, rebuild, and modernize, and in the process, the Federal Government can take necessary steps to address economic and racial injustices that have limited opportunities for far too many people of the United States;(3)decades of disinvestment and exclusionary policies have isolated many people of color, low-income people, and disabled individuals in the United States from opportunity across the urban centers, deindustrialized cities, rural regions, and Tribal areas of the United States, including horribly inadequate investment to ensure universal access to clean air and water, safe and reliable transportation, affordable housing, quality living wage jobs, high-speed internet, modernized schools, and parks and community facilities;(4)while the construction of the National Highway System remains one of the most transformative achievements in the history of the United States, it came at the expense of many low-income communities as well as minority neighborhoods of all income levels that were destroyed by the construction and isolated from the broader community and from economic opportunity;(5)investing in repairing, rebuilding, and modernizing the infrastructure of the United States presents an opportunity to learn from the mistakes of the past and reimagine how communities can design and build infrastructure to be more equitable, helping to address structural inequities faced by marginalized communities nationwide, including a lack of good paying jobs, affordable, accessible, and inclusive housing, decaying roads, bridges, and schools, inadequate access to technology, and exposure to toxic emissions and poisoned water;(6)accessibility to quality infrastructure, training, and jobs is an issue across the United States, spanning from rural and Tribal areas to urban and suburban areas;(7)transportation infrastructure has a significant impact on access to jobs, education, healthcare, healthy foods, and other essential services;(8)accessibility to essential services is defined not only by speed, but also by ease of access, which includes the ability to safely and conveniently access services by all modes of travel;(9)with a shortage of construction firms that are ready and able to take on the large-scale infrastructure projects the United States demands, the close to 478,000 specialty trade contractors in smaller minority, women, and disadvantaged businesses could be supported to meet this demand;(10)small businesses and under-represented contractors, including minority-, women-, veteran-owned businesses, and businesses owned by disabled individuals should have the opportunity to rebuild their communities and employ hardworking people of the United States along the way;(11)as of 2018, about ¼ of the infrastructure workforce is projected to retire or permanently leave their jobs over the next decade, compounding the infrastructure crisis in the United States;(12)as of 2019, the Board of Governors of the Federal Reserve System finds that skilled trades and many occupations that do not require a 4-year degree are not considered to be at significant risk of automation;(13)infrastructure jobs include a wide range of employment opportunities in both the public and private sectors, including design, manufacturing, construction, operation, governance, and maintenance of infrastructure assets in the United States;(14)more than 1 in 10 jobs in the United States is a transportation- or infrastructure-related job;(15)many infrastructure jobs provide competitive wages with low barriers to entry, many of which require on-the-job training in lieu of formal 4-year degree higher education programs;(16)in spite of rising income inequality, infrastructure jobs paid approximately 30 percent more to low income individuals than other occupations in 2018;(17)women, people of color, and particularly women of color are underrepresented in construction jobs;(18)while women across all occupations currently make up about 50 percent of the workforce, women in construction and extraction occupations has hovered around 3 percent for the last 3 decades;(19)while Black Americans make up about 12 percent of the overall workforce, Black Americans only represent 7 percent of construction and extraction occupations;(20)by focusing on improving workforce development systems through targeted employment strategies, the Federal Government can improve the quality of future projects and better ensure that all communities benefit from investments that—(A)protect workers;(B)expand opportunities for advancement;(C)establish strong labor standards; and(D)redress discriminatory policies that have unfairly burdened low-income communities and communities of color with pollution and geographic isolation; and(21)the Federal Government should make concerted efforts to close the workforce gap, through coordination with States and units of local government, workforce development agencies, national and regional nonprofit intermediaries, labor organizations, and institutions of higher education and other educational institutions, including historically Black colleges and universities and Hispanic-serving institutions, to recruit, train, and retain the next generation of infrastructure workers in the United States, with a focus on—(A)achieving gender, ethnic, racial, and ability diversity; and(B)recruiting and training individuals from communities with high unemployment rates, including African-American communities, Hispanic communities, Indian Tribes, the disabled community, and the LGBTQ community.3.DefinitionsIn this Act:(1)Covered infrastructure programThe term covered infrastructure program means any of the following:(A)Direct and guaranteed loans and grants under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)).(B)Distance learning and telemedicine grants under section 2333 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2).(C)Broadband loans and loan guarantees under title IV of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.).(D)The community connect grant program established under title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations, 2004 (Public Law 108–199; 118 Stat. 29).(E)Solid waste management grants under section 310B(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)).(F)A program or project carried out under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.).(G)Financial assistance for development, implementation, or modification of a State energy conservation plan under section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323).(H)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).(I)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).(J)Grants for construction of health centers provided by the Secretary of Health and Human Services.(K)Grants for construction, renovation, or repair of non-Federal research facilities provided by the Director of the National Institutes of Health.(L)The public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135).(M)Assistance provided under the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).(N)The community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(O)The Indian housing block grant program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(P)The rural water supply program under section 103 of the Rural Water Supply Act of 2006 (43 U.S.C. 2402).(Q)Financial assistance provided under the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.).(R)Assistance provided under title 23, United States Code.(S)Assistance provided under chapter 53 of title 49, United States Code.(T)Programs for civil works projects, including water resources projects, under the jurisdiction of the Corps of Engineers.(U)Assistance provided for a freight or passenger rail project under subtitle V of title 49, United States Code.(V)Assistance provided for an airport development project under chapter 471 of title 49, United States Code.(W)Assistance for an environmental cleanup project under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).(X)Assistance provided under section 7007 and 7008 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707, 7708).(Y)Mutual and self-help housing assistance provided under section 523 of the Housing Act of 1949 (42 U.S.C. 1490c).(Z)Site development loans provided under section 524 of the Housing Act of 1949 (42 U.S.C. 1490d).(AA)Loan guarantees for rural rental housing provided under section 538 of the Housing Act of 1949 (42 U.S.C. 1490p–2).(BB)Assistance provided by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)).(CC)Grants awarded from the Capital Magnet Fund established under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569).(DD)Assistance provided under the Connect America Fund of the Federal Communications Commission under subpart D of part 54 of title 47, Code of Federal Regulations (or a successor regulation).(EE)The Connect Communities Program under section 144.(FF)Any similar program, as determined by the Director of the Office of Management and Budget, in consultation with the heads of the relevant Federal agencies.(2)Disabled individualThe term disabled individual means an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)).(3)Head of the relevant Federal agencyThe term head of the relevant Federal agency means the head of a Federal department or agency that administers or has jurisdiction over a covered infrastructure program.(4)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)Registered apprenticeship programThe term registered apprenticeship program has the meaning given the term in section 3131(e)(3)(B) of the Internal Revenue Code of 1986.(6)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(7)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.ICreating jobs and raising the quality of life in every communityACreating local jobs across the country111.Targeted hiring requirements for construction jobs created by covered infrastructure programs(a)Definition of local(1)In generalIn this section, the term local, with respect to hiring for a project, means hiring within the geographical boundaries of the area in which the project is located, as determined by the recipient of assistance under a covered infrastructure program, in coordination with the head of the relevant Federal agency, subject to the requirement that the geographical area shall—(A)include high-poverty, high-unemployment zip codes; and(B)be the size of a county, multi-county, statewide, or multi-State region.(2)Savings provisionNothing in paragraph (1) prohibits interstate hiring.(b)Requirement(1)In generalNotwithstanding any other provision of law and to the maximum extent practicable, except to the extent that the head of the relevant Federal agency determines otherwise, in the case of any construction project carried out under a covered infrastructure program, the head of the relevant Federal agency shall ensure that, of the workers hired for the project (including workers hired for related maintenance, service, or operations activities for the project), the applicable percentage described in paragraph (2) are hired through local hiring, in partnership with a registered apprenticeship program, if applicable, or with a State workforce development board or local workforce development board, if applicable.(2)Applicable percentageThe applicable percentage referred to in paragraph (1) is—(A)for fiscal year 2022, 10 percent;(B)for fiscal year 2023, 20 percent;(C)for fiscal year 2024, 30 percent;(D)for fiscal year 2025, 40 percent; and(E)for fiscal year 2026 and each fiscal year thereafter, 50 percent.(c)PriorityIn carrying out subsection (b), the head of the relevant Federal agency shall ensure that the entity carrying out the project gives priority to—(1)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), including ex-offenders and disabled individuals;(2)veterans; and(3)individuals that represent populations that are traditionally underrepresented in the infrastructure workforce, such as women and racial and ethnic minorities.(d)Reports and oversight(1)In generalNot less frequently than annually, the Secretary of Labor, in consultation with the heads of the relevant Federal agencies, shall—(A)submit to Congress a report on the implementation of this section; and(B)make the report under subparagraph (A), including any related data, publicly available on the internet.(2)GAO reviewNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall—(A)carry out a review of the implementation of this section to determine compliance with this section; and(B)submit to Congress a report on the results of the review under subparagraph (A), including any suggestions or recommendations for legislative, regulatory, or other changes to improve the implementation of this section or compliance with this section.112.Compliance with court ordersNothing in this subtitle limits the eligibility of an individual or entity to receive assistance made available under a covered infrastructure program if the individual or entity is prevented, in whole or in part, from complying with section 111(b) because a Federal court issues a final order in which the court finds that a requirement or the implementation of that section is unconstitutional.BRebuilding our infrastructure with American business121.DefinitionsIn this subtitle:(1)Owned and controlledThe term owned and controlled, with respect to a business, means—(A)ownership of at least 51 percent of the business, or in the case of any publicly owned business, ownership of at least 51 percent of the stock; and(B)control of the management and daily business operations of the business.(2)Small business concern(A)In generalThe term small business concern means a small business concern (within the meaning of section 3(a) of the Small Business Act (15 U.S.C. 632(a))).(B)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $23,980,000, as adjusted annually by the head of the relevant Federal agency for inflation.(3)Socially or economically disadvantaged individualThe term socially or economically disadvantaged individual means any socially and economically disadvantaged individuals within the meaning of section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act.122.Increasing meaningful small business participation(a)In generalExcept to the extent that the head of the relevant Federal agency determines otherwise—(1)not less than the percentage described in subsection (b) for the applicable fiscal year of the amounts made available for each covered infrastructure program shall be expended through small business concerns; and(2)not less than the percentage described in subsection (b) for the applicable fiscal year of the total number of projects that receive assistance under each covered infrastructure program shall be subcontracted through a small business concern.(b)Percentage describedThe percentage referred to in each of paragraphs (1) and (2) of subsection (a) is—(1)for fiscal year 2022, 6 percent;(2)for fiscal year 2023, 12 percent;(3)for fiscal year 2024, 19 percent;(4)for fiscal year 2025, 26 percent; and(5)for fiscal year 2026 and each fiscal year thereafter, 33 percent.(c)ReportNot less frequently than once each fiscal year, the Administrator of the Small Business Administration, in consultation with the heads of the relevant Federal agencies, shall submit to Congress a report on the implementation of subsection (a).123.Requiring meaningful participation from targeted businesses(a)PurposeThe purpose of this section is to ensure that businesses with fewer than 10 employees, which are Main Street businesses that anchor neighborhoods and help families build wealth, have opportunities to participate in projects carried out under covered infrastructure programs. (b)RequirementExcept to the extent that the head of the relevant Federal agency determines otherwise, not less than the percentage described in subsection (c) for the applicable fiscal year of the amounts made available for a covered infrastructure program shall be expended through businesses with fewer than 10 employees.(c)Percentage describedThe percentage referred to in subsection (b) is—(1)for fiscal year 2022, 6 percent;(2)for fiscal year 2023, 12 percent;(3)for fiscal year 2024, 18 percent;(4)for fiscal year 2025, 24 percent; and(5)for fiscal year 2026 and each fiscal year thereafter, 30 percent.(d)ReportNot less frequently than once each fiscal year, the Secretary of Commerce, in consultation with the Administrator of the Small Business Administration and the heads of the relevant Federal agencies, shall submit to Congress a report on the implementation of subsection (b).124.Compliance with court ordersNothing in this subtitle limits the eligibility of an individual or entity to receive assistance made available under a covered infrastructure program if the individual or entity is prevented, in whole or in part, from complying with section 122(a) or 123(b), as applicable, because a Federal court issues a final order in which the court finds that a requirement or the implementation of section 122(a) or 123(b), as applicable, is unconstitutional.125.Expansion of Small Business Administration surety bond programSection 411(a)(1)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)(A)) is amended by striking $6,500,000 and inserting $10,000,000.CEncouraging the use of U.S. Employment Plans and best-Value contracting analysis131.Creating a best-value analysis for Federal expenditures on infrastructure, use of U.S. Employment Plans, and preferences for registered apprenticeship programs and neutrality in union organizing(a)DefinitionsIn this section:(1)Commitment to high-quality career and business opportunitiesThe term commitment to high-quality career and business opportunities means participation in a registered apprenticeship program.(2)U.S. Employment PlanThe term U.S. Employment Plan means a plan under which an entity receiving Federal assistance for a project under a covered infrastructure program shall—(A)include in a request for proposal an encouragement for bidders to include, with respect to the project—(i)high-quality wage, benefit, and training commitments by the bidder and the supply chain of the bidder for the project; and(ii)a commitment to recruit and hire individuals described in section 111(c) if the project results in the hiring of employees not currently or previously employed by the bidder and the supply chain of the bidder for the project;(B)give preference for the award of the contract to a bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A); and(C)ensure that each bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A) that is awarded a contract complies with those commitments.(b)Best-Value frameworkTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program is encouraged—(1)to ensure that each dollar invested in infrastructure uses a best-value contracting framework to maximize the local value of federally funded contracts by evaluating bids on price and other criteria prioritized in the bid, such as—(A)equity;(B)environmental and climate justice;(C)impact on greenhouse gas emissions;(D)resilience;(E)the results of a 40-year life-cycle analysis;(F)safety;(G)commitment to creating or sustaining high-quality job opportunities affiliated with registered apprenticeship programs for disadvantaged or underrepresented individuals in infrastructure industries in the United States; and(H)access to jobs and essential services by all modes of travel for all users, including disabled individuals;(2)in evaluating bids, to give at least equal weight to the criteria described in paragraph (1) as to past performance; and(3)to ensure community engagement, transparency, and accountability in carrying out each stage of the project.(c)Preference for registered apprenticeship programsTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program, with respect to the project for which the assistance is received, shall give preference to a bidder that demonstrates a commitment to high-quality job opportunities affiliated with registered apprenticeship programs.(d)Preference for neutrality in union organizingNotwithstanding any other provision of law, the head of each relevant Federal agency, in consultation with the Secretary of Labor, shall give preference in providing assistance under a covered infrastructure program to an entity that commits to giving preference in awarding contracts and subcontracts for projects carried out with that assistance to bidders that have an explicit neutrality policy on any issue involving the organization of employees for purposes of collective bargaining.(e)Use of U.S. Employment PlanNotwithstanding any other provision of law, in carrying out a project under a covered infrastructure program, each entity that receives Federal assistance shall use a U.S. Employment Plan for each contract of $5,000,000 or more for the purchase of manufactured goods or of services, based on an independent cost estimate.(f)ReportNot less frequently than once each fiscal year, the heads of the relevant Federal agencies shall jointly submit to Congress a report describing the implementation of this section.(g)Intent of Congress(1)In generalIt is the intent of Congress—(A)to encourage recipients of Federal assistance under covered infrastructure programs to use a best-value contracting framework described in subsection (b)(1) for the purchase of goods and services;(B)to encourage recipients of Federal assistance under covered infrastructure programs to use preferences for registered apprenticeship programs and neutrality in union organizing as described in subsections (c) and (d) when evaluating bids for projects using that assistance;(C)to require that recipients of Federal assistance under covered infrastructure programs use the U.S. Employment Plan in carrying out the project for which the assistance was provided; and(D)that full and open competition under covered infrastructure programs means a procedural competition that prevents corruption, favoritism, and unfair treatment by recipient agencies.(2)InclusionA best-value contracting framework described in subsection (b)(1) is a framework that authorizes a recipient of Federal assistance under a covered infrastructure program, in awarding contracts, to evaluate a range of factors, including price, the quality of products, the quality of services, and commitments to the creation of good jobs for all people in the United States.DImproving safety, connectivity, and access to better opportunities141.Accessibility data program(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary) shall carry out an accessibility data program (referred to in this section as the program).(b)PurposeThe purpose of the program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the program to improve the transportation planning of those eligible entities by—(1)measuring the level of access by multiple transportation modes to important destinations, which may include—(A)jobs, including areas with a concentration of available jobs;(B)health care facilities;(C)child care services;(D)educational and workforce training facilities;(E)affordable and accessible housing;(F)food sources; and(G)connections between modes, including connections to—(i)high-quality transit or rail service;(ii)safe bicycling corridors; and(iii)safe sidewalks that achieve compliance with applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which may include—(A)low-income populations;(B)minority populations;(C)age;(D)disability; and(E)geographical location; and(3)assessing the change in accessibility that would result from new transportation investments.(c)Eligible entitiesAn entity eligible to participate in the program is—(1)a State (as defined in section 101(a) of title 23, United States Code);(2)a metropolitan planning organization; or(3)a rural planning organization.(d)ApplicationTo be eligible to participate in the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to—(1)previous experience of the eligible entity measuring transportation access or other performance management experience;(2)the types of important destinations to which the eligible entity intends to measure access;(3)the types of data disaggregation the eligible entity intends to pursue; and(4)a general description of the methodology the eligible entity intends to apply.(e)SelectionThe Secretary shall seek to achieve diversity of participants in the program, including—(1)by selecting a range of eligible entities that shall include not less than—(A)5 States;(B)10 metropolitan planning organizations, of which—(i)5 shall each serve an area with a population of not more than 200,000 people; and(ii)5 shall each serve an area with a population of 200,000 or more people; and(C)5 rural planning organizations; and(2)among the eligible entities selected under paragraph (1)—(A)a range of capacity and previous experience with measuring transportation access; and(B)a variety of proposed methodologies and focus areas for measuring level access.(f)DutiesFor each eligible entity participating in the program, the Secretary shall—(1)develop or acquire an accessibility data set described in subsection (b); and(2)submit the data set to the eligible entity.(g)MethodologyIn calculating the measures for the data set under the program, the Secretary shall ensure that methodology is open source.(h)AvailabilityThe Secretary shall make an accessibility data set under the program available to—(1)units of local government within the jurisdiction of the eligible entity participating in the program; and(2)researchers.(i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities.(j)Public availability of dataThe Secretary may make publicly available on the internet the data sets and the report under subsection (i).(k)FundingThe Secretary shall carry out the program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary.142.Establishment of performance measures for transportation accessibility(a)Connectivity and accessibility performance measuresSection 150 of title 23, United States Code, is amended—(1)in subsection (c)—(A)in paragraph (1), by inserting and in the case of paragraph (7), not later than 3 years after the date of enactment of the Build Local, Hire Local Act, after MAP–21,; and(B)by adding at the end the following:(7)Multimodal transportation connectivity and accessibility(A)Definition of disadvantaged populationIn this paragraph, the term disadvantaged population means a low-income population, a minority population, or people with disabilities, as determined by the Secretary.(B)RegulationsThe Secretary shall issue such regulations as are necessary to establish performance measures relating to transportation connectivity and accessibility for States, metropolitan planning organizations, and units of local government to improve the connectivity and accessibility of roadways, public transportation infrastructure, pedestrian and bikeway infrastructure, and other transportation infrastructure.(C)InclusionsThe performance measures established pursuant to subparagraph (B) shall include measures to assess—(i)with respect to the general population serviced by a transportation system—(I)the change in cumulative access to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers;(II)multimodal choice and enhanced interconnections among modes—(aa)to offer variety of choice between and among modes;(bb)to provide accessible and reliable transportation for all users; and(cc)to encourage travel demand management among local and statewide employers; and(III)any other issues the Secretary determines to be appropriate; and(ii)with respect to disadvantaged populations serviced by a transportation system—(I)transportation accessibility for disadvantaged populations;(II)change in cumulative accessibility for disadvantaged populations to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; and(III)any other issues the Secretary determines to be appropriate.; (2)in subsection (d)(1), by striking and (6) and inserting (6), and (7); and(3)by adding at the end the following:(f)Report on multimodal transportation connectivity and accessibilityNot less frequently than annually—(1)each State, metropolitan planning organization, and unit of local government shall submit to the Secretary the progress of that entity toward achieving the performance measures under subsection (c)(7); and(2)the Secretary shall—(A)submit to Congress a report that includes the results of the reporting under paragraph (1); and(B)make publicly available on the internet the report under subparagraph (A) and any accompanying data..(b)Highway metropolitan planning coordinationSection 134(h)(2)(B) of title 23, United States Code, is amended by adding at the end the following:(iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State, local transportation planning agencies, and providers of public transportation to ensure consistency with section 150(c)(7)..(c)Public transportation metropolitan planning coordinationSection 5303(h)(2)(B) of title 49, United States Code, is amended by adding at the end the following:(iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State, local transportation planning agencies, and providers of public transportation to ensure consistency with section 150(c)(7) of title 23..143.Technical assistance program(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary), in coordination with the Administrator of the Federal Highway Administration, the Administrator of the Federal Transit Administration, the Secretary of Housing and Urban Development, and the Secretary of Agriculture shall establish a program (referred to in this section as the program) to provide technical assistance to local communities adjacent to planned or existing transportation infrastructure projects to explore design and policy approaches to create connected, economically prosperous, and environmentally and physically healthy communities that—(1)avoid displacement of the current population; and(2)maximize high-quality jobs in the United States that pay family-sustaining wages.(b)PurposesThe purposes of the program are—(1)to identify innovative solutions to infrastructure challenges, including reconnecting communities that—(A)are bifurcated by infrastructure such as highways or viaducts;(B)lack safe, reliable, and affordable transportation choices; or(C)have been disconnected due to natural disasters, in particular, communities in areas that are being harmed the most by climate change; and(2)to inform the transportation planning and project life cycle by actively encouraging community input and feedback.(c)ApplicationTo be eligible to receive technical assistance under the program, a local community described in subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(1)a description of the community team that will participate in the program, which shall consist of—(A)elected officials;(B)senior transportation professionals;(C)State workforce development boards or local workforce development boards; and(D)a cross-section of residents of the local community;(2)a description of a neighborhood infrastructure challenge, including all modes and users of transportation, in the local community that limits access to social or economic centers or other essential services;(3)an explanation of the goals the local community aims to achieve with assistance under the program; and(4)letters of support from the applicable State department of transportation and other entities, such as community groups, transit agencies, port authorities, metropolitan planning organizations, and political subdivisions of State and local governments.(d)PriorityIn selecting local communities to participate in the program, the Secretary shall give priority to a local community that is economically disadvantaged.(e)Technical assistanceThe Secretary shall provide to a local community that is selected to participate in the program—(1)technical assistance to inform, prepare, and enable the local community to better engage in—(A)Federal transportation planning;(B)programming and planning to improve resiliency and environmental sustainability and reduce greenhouse gas emissions;(C)the environmental review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(D)life-cycle analysis of a prospective project;(E)Federal assistance programs; and(F)policies that maximize the creation of high-quality jobs in the United States; and(2)technical expertise through representatives from regional and national design, architecture, engineering, and planning firms and public, private, and nonprofit land use professionals.(f)FundingThe Secretary shall use not less than 10 percent of the amounts made available to carry out section 144 for each fiscal year to carry out the program.144.Connect Communities Program(a)Establishment(1)In generalThe Secretary of Transportation (referred to in this section as the Secretary), in coordination with the Administrator of the Federal Highway Administration, the Administrator of the Federal Transit Administration, the Secretary of Housing and Urban Development, the Secretary of Labor, the Administrator of the Environmental Protection Agency, and the Secretary of Agriculture shall carry out a competitive grant program to be known as the Connect Communities Program (referred to in this section as the program) to provide grants for projects to create connected, economically prosperous, and environmentally and physically healthy communities in—(A)areas that are economically disadvantaged, including areas that have experienced levels of poverty of 20 percent or more, high levels of outmigration, and high levels of deindustrialization;(B)areas that currently lack accessible and affordable transportation options in terms of—(i)lack of access to jobs and services; and(ii)lack of physical accessibility;(C)neighborhoods bifurcated by large-scale infrastructure projects; or(D)areas that have been negatively impacted by climate change.(2)GoalsThe goals of the program are—(A)to reduce the cost of construction, operations, and maintenance of arterial highways;(B)to demonstrate the social, economic, and environmental benefits that result from replacing a grade-separated facility with an at-grade boulevard;(C)to improve neighborhood connectivity, including the re-establishment of through streets eliminated as a result of the construction of the grade-separated facility;(D)to increase the total acreage of land within the project corridor returned to productive use, including commercial, residential, recreational, and habitat restoration uses;(E)to improve the resiliency and reduce the environmental impact of existing infrastructure assets; and(F)to increase the connectivity of disadvantaged communities to economic opportunity.(b)Eligibility(1)Eligible entitiesAn entity eligible to receive a grant under the program is—(A)a State (as defined in section 101(a) of title 23, United States Code) or any other territory or possession of the United States;(B)an Indian Tribe;(C)a unit of local government;(D)a political subdivision of a State or local government;(E)a transit agency;(F)a metropolitan planning organization;(G)a nonprofit organization, including a community mission-based organization;(H)a community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702));(I)a special purpose district or public authority with a transportation function, including a port authority;(J)a Federal land management agency that applies jointly with a State or group of States; or(K)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (J).(2)Eligible projectsA project eligible to be carried out with funds from a grant provided under the program is—(A)a project for community-based redevelopment, rehabilitation, or replacement of infrastructure, including—(i)the removal of a limited access highway, a viaduct or overpass, an Interstate route, an interchange, a bridge, or any other principal arterial facility that has—(I)historically had detrimental effects on minority and low-income communities; or(II)created barriers to community connectivity due to high speeds, grade separations or other design factors; and(ii)if necessary to achieve the purposes of the program, road realignment or new construction;(B)a project to prevent the displacement of minority or low-income individuals or businesses during and after redevelopment, rehabilitation, or replacement of infrastructure;(C)a project for transit-oriented development in a low-income area or that benefits low-income individuals that includes 1 or more of—(i)transit-supportive, accessible, mixed-use development (including commercial development, affordable and accessible housing, and market-rate housing) that is within 2 miles of and accessible to 1 or more public transportation facilities that—(I)achieve compliance with—(aa)applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(bb)the most recent public rights-of-way accessibility guidelines developed by the Architectural and Transportation Barriers Compliance Board established by section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792(a)(1)); and(II)are connected with high frequency to job centers;(ii)the facilitation of multimodal connectivity and accessibility to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; and(iii)an increase in access to transit hubs for pedestrian and bicycle traffic;(D)a public transportation project eligible for assistance under chapter 53 of title 49, United States Code, that will achieve the purposes of the program, including—(i)an investment in intermodal projects; and(ii)a new fixed guideway capital project or a small start project (as those terms are defined in section 5309(a) of title 49, United States Code), if a grant under the program will expedite the completion of the project and the entry into revenue service of the project;(E)a passenger rail transportation project that achieves the purpose of the program;(F)a project to improve the resiliency of infrastructure against natural disasters;(G)a project to reduce the environmental impact of existing infrastructure assets;(H)a project to bring a community into compliance with the performance measures established under section 150(c)(7) of title 23, United States Code; and(I)any other project that the Secretary determines would achieve the purpose of the program.(3)Eligible areasAn eligible project under paragraph (2) shall be carried out in an area or neighborhood described in subparagraphs (A) through (D) of subsection (a)(1).(c)Applications(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a project plan developed with assistance under section 143 or independently, as applicable;(B)a description of how the project meets the criteria described in subsection (d);(C)a certification that the eligible entity has solicited public comments on the project plan that includes—(i)a certification that the eligible entity has held 2 or more public hearings, at least 1 of which was held outside of standard business hours in a location that was open and accessible to the community in which the proposed project is located;(ii)a description of the process for receiving public comments, including involvement of residents and stakeholders in the community in which the project will occur;(iii)a summary of the comments received; and(iv)such other information as the Secretary may require;(D)a description of how the grant would be used and the current status of project planning;(E)a description of how the project will address the purposes of the program, including plans to avoid displacement of current residents in the project area;(F)a description of how the eligible entity will prioritize the well-being and advancement of disadvantaged populations through the project and as an outcome of the project;(G)an assessment of—(i)the accessibility of employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers, within the area to public transportation facilities and nearby affordable housing; and(ii)how the proposed project will relate to identified needs in those areas;(H)an assessment of transportation options in the area, including—(i)public transportation options;(ii)options for people with low incomes, people living in high-poverty areas, elderly people, and people with disabilities; and(iii)any obstacles to providing access to locations that offer employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers;(I)an assessment of methods for lowering the combined cost of housing and transportation for families in the region, particularly for families that utilize workforce housing and for low-, very low-, and extremely low-income families;(J)an assessment of how the project will revitalize existing communities, including—(i)the approximate number of jobs the project will create;(ii)the services the project will deliver to workers and the community; and(iii)any antidisplacement efforts that will be included in the project;(K)a plan for evaluating progress in increasing opportunities for and improvements to the quality of life for disadvantaged populations and the broader community in which the project is completed; and(L)information about the status of applicable Federal environmental reviews and approvals for the project, including reviews and approvals under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(2)Multiple projectsAn eligible entity may submit an application for multiple projects in 1 application.(3)Definition of workforce housingFor the purpose of paragraph (1)(I), the term workforce housing means housing, the cost of which does not exceed 30 percent of—(A)the amount equal to 120 percent of the median income in the area, as determined by the Secretary, with appropriate adjustments for the size of the family; or(B)if the Secretary determines that there are unusually high or low incomes in the area, another amount, as determined by the Secretary.(d)Selection(1)In generalThe Secretary shall select projects to receive grants under the program based on—(A)how the project will contribute to a state of good repair for infrastructure assets;(B)how the project would increase economic competitiveness, including the effects of revitalizing communities, neighborhoods, and commercial centers supported by existing infrastructure;(C)how the project will support environmental protection, including resiliency, by increasing demand for nonmotorized transportation and public transportation;(D)how or whether the project will prevent residents in the area from being forcibly or unwillingly displaced;(E)the anticipated effects on quality of life for all residents in the project area;(F)whether the project uses innovative strategies, including innovative technologies, innovative project delivery, or innovative financing;(G)the extent to which the project—(i)is supported by a broad range of stakeholders;(ii)demonstrates collaboration among neighboring and regional jurisdictions; and(iii)is coordinated with projects with similar objectives, such as projects for economic development, housing, water and waste infrastructure, power and electric infrastructure, broadband, and land use plans and policies;(H)how the project will increase non-Federal revenue for transportation infrastructure investment;(I)demonstrated project readiness, including use of technical assistance under section 143; and(J)the costs and benefits of the project.(2)PriorityThe Secretary shall give priority to projects that have been developed under the technical assistance program under section 143.(e)Distribution of grants(1)In generalIn providing grants under the program, the Secretary shall ensure—(A)an equitable geographic distribution of funds; and(B)an appropriate balance in addressing the needs of urban, suburban, rural, and Tribal communities.(2)LimitationFor each fiscal year, the Secretary shall ensure that the total amount of funds provided through grants under the program for each State is not more than $150,000,000.(f)Amount of grant(1)In generalExcept as provided in paragraph (2) and subject to subsection (e)(2), a grant provided under the program shall be in an amount that is not less than $5,000,000.(2)Rural and Tribal areasIn the case of a project in a rural area (as defined in section 101(a) of title 23, United States Code), or in a Tribal area, a grant provided under the program shall be in an amount that is not less than $1,000,000.(g)Use of funds(1)In generalSubject to paragraph (2), an eligible entity that receives a grant under the program may use the grant funds for—(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities; and(B)construction, reconstruction, rehabilitation, replacement, acquisition of real property (including land relating to the project and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment.(2)LimitationNot more than 20 percent of the amount of the grant may be used for the activities described in paragraph (1)(A).(h)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent.(2)Hardship areasThe Federal share of the cost of a project carried out with a grant under the program may be up to 100 percent if the Secretary identifies the area in which the project will be carried out as a hardship area, as determined by the Secretary.(i)TIFIA programOn the request of an eligible entity, the Secretary may use 5 percent of the grant for the purpose of paying the subsidy and administrative costs necessary to provide Federal credit assistance under chapter 6 of title 23, United States Code, for the project.(j)StandardsNotwithstanding any other provision of law, a project carried out with a grant under the program shall not be subject to the traffic volume requirements under section 109(b) of title 23, United States Code.(k)Performance measures(1)In generalFor each year until the project is completed, each eligible entity that receives a grant under the program shall agree to establish, in coordination with the Secretary, performance measures and reporting requirements in addition to measures and requirements under this section that shall be met at the end of each year in which the eligible entity receives funds under the grant program.(2)Violation of grant agreementIf the Secretary determines that an eligible entity has not met the performance measures established under paragraph (1), is not making reasonable progress toward meeting those measures, or is otherwise in violation of the grant agreement, the Secretary may—(A)withhold additional financial assistance until the performance measures are met; or(B)terminate the grant agreement.(l)Community Advisory Board(1)In generalFor each project carried out with a grant under the program, the eligible entity shall form a community advisory board.(2)CompositionA community advisory board shall be composed of representatives of—(A)the relevant State and units of local government;(B)the relevant State workforce development board or local workforce development board;(C)relevant metropolitan planning organizations;(D)labor organizations;(E)residents or organizational representation of the area in which the project is occurring; and(F)any other relevant representatives important to the implementation of the project, such as a county board of developmental disabilities, as determined by the eligible entity, in coordination with the Secretary.(3)DutiesA community advisory board shall, with respect to the applicable project—(A)ensure community engagement, transparency, and accountability in carrying out each stage of the project; and(B)track, evaluate, and report progress on clear and meaningful indicators related to—(i)targeted hiring commitments;(ii)quality wage, benefits, and training commitments;(iii)goals for participation by small businesses and businesses in accordance with section 123(b) in the project;(iv)progress made on the objectives of the program as described in subsection (a); and(v)any other relevant areas, as determined by the eligible entity, in coordination with the Secretary.(4)StipendThe eligible entity may provide a stipend to representatives on the community advisory board based on the expressed need of representatives, on approval by the Secretary.(m)Reports(1)In generalNot less frequently than once each year, each eligible entity that receives a grant under the program, in coordination with the applicable community advisory board under subsection (l), shall submit to the Secretary periodic reports on the use of the grant funds.(2)ContentsA periodic report under paragraph (1) shall include—(A)the amount of Federal funds received, obligated, and expended by the eligible entity under the program;(B)the number of projects that have been put out to bid using the grant funds and the amount of Federal funds associated with each project;(C)the number of projects for which contracts have been awarded for the project carried out under the program and the amount of Federal funds associated with the contracts;(D)the number of projects for which work has begun under the contracts referred to in subparagraph (C) and the amount of Federal funds associated with the contracts;(E)the number of projects for which work has been completed under the contracts referred to in subparagraph (C) and the amount of Federal funds associated with the contracts;(F)the number of direct, on-project jobs created or sustained by the Federal funds provided for projects under the program and, to the extent possible, the estimated indirect jobs created or sustained in the associated supplying industries, including—(i)the number of job-years created and the total increase in employment in the project area since the date of enactment of this Act; and(ii)information on local hiring, hiring of economically disadvantaged individuals, and hiring of individuals with a barrier to employment (including ex-offenders) and disabled individuals, with respect to the project;(G)an analysis of the contracts awarded that indicates participation levels of small businesses and disadvantaged businesses;(H)suggestions for improvements in transportation accessibility for disadvantaged populations, based on criteria developed by the Secretary; and(I)any other criteria the Secretary determines to be appropriate.(3)Report to CongressEach fiscal year, the Secretary shall transmit to Congress the reports received by the Secretary under paragraph (1).(4)GAO report on infrastructure removalsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on infrastructure removal, including—(A)an identification of examples of projects to remove infrastructure using assistance from a covered infrastructure program;(B)an evaluation of the effect of infrastructure removal projects on the surrounding area, including impacts to the local economy, congestion effects, safety outcomes, and impacts on the movement of freight and people;(C)an analysis of the costs and benefits of removing underutilized infrastructure assets that are nearing the end of the useful life of the assets compared to replacing or reconstructing the assets; and(D)recommendations for integrating the findings and results under subparagraphs (A) through (C) into infrastructure planning and decisionmaking processes.(n)FundingThere is authorized to be appropriated to carry out the program $5,000,000,000 for each of fiscal years 2022 through 2026.IILaunching middle class career pathways in infrastructure201.Building American Infrastructure and Careers Program(a)Definitions(1)WIOA definitionsIn this section—(A)the terms career pathway, community-based organization, individual with a barrier to employment, industry or sector partnership, integrated education and training, recognized postsecondary credential, and workforce development system have the meanings given those terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(B)the term postsecondary educational institution has the meaning given the term in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).(2)Other definitionsIn this section:(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(B)Eligible entityThe term eligible entity means—(i)a local workforce development board;(ii)a State workforce development board;(iii)an industry or sector partnership, which may be led by any member of such partnership, including—(I)a community-based organization;(II)a recognized State labor organization, central labor council, or another labor representative, as appropriate; or(III)an education or training provider; or(iv)any combination of entities described in any of clauses (i) through (iii).(C)SecretaryThe term Secretary means the Secretary of Labor.(D)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this Act or under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(E)Targeted infrastructure industryThe term targeted infrastructure industry means an infrastructure industry, including transportation (including surface, transit, aviation, or railway transportation), construction, energy, water, information technology, or utilities industries, that the eligible entity identifies in accordance with subsection (c)(2)(A).(F)Work-based learning programThe term work-based learning program means a program that provides workers with paid work experience and corresponding classroom instruction, delivered in an employment relationship that both the business and worker intend to be permanent.(b)Establishment of Building American Infrastructure and Careers program(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall establish a program, to be known as the Building American Infrastructure and Careers Program, to provide grants under paragraph (2) to eligible entities for the purposes of—(A)promoting careers and quality employment practices in targeted infrastructure industries among individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industries;(B)leveraging the existing capacity of workforce development systems through demonstrated partnerships to strategically facilitate and align quality training, including industry or sector partnerships, registered apprenticeship programs, and pre-apprenticeship programs affiliated with registered apprenticeship programs, and hiring that create a pipeline of qualified workers; and(C)advancing efficiency and performance on projects in targeted infrastructure industries.(2)Grants(A)In generalThe Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall award grants on a competitive basis to eligible entities that submit an application meeting the requirements under subsection (c) for such eligible entities to, subject to subparagraph (E), carry out a job training program including the activities described in subsection (d) for assisting individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, in obtaining and maintaining employment in a targeted infrastructure industry.(B)Types of grantsA grant awarded under this section may be in the form of—(i)an implementation grant, for entities seeking an initial grant under this section, in order for such entity to establish and carry out a job training program described in subparagraph (A); or(ii)a renewal grant for entities that have already received an implementation grant under this section for such a job training program, in order for such entity to continue carrying out such job training program.(C)DurationEach grant awarded under this section shall be for a period not to exceed 3 years.(D)AmountThe amount of a grant awarded under this section may not exceed—(i)for an implementation grant, $2,500,000; and(ii)for a renewal grant, $1,500,000.(E)Construction industryNotwithstanding any other provision in this section, if the targeted infrastructure industry for a grant awarded under this section is the construction industry, the grant shall only be available for the establishment or operation of a pre-apprenticeship program affiliated with a registered apprenticeship program.(3)Award basis(A)Geographic diversityThe Secretary shall award grants under this section in a manner that ensures geographic diversity in the areas in which activities will be carried out under the grants, including a balance between rural and tribal areas and urban areas.(B)Priority for targeted hiring or U.S. employment plan projectsIn awarding grants under this section, the Secretary shall give priority to eligible entities that—(i)ensure that not less than 50 percent of the workers hired to participate in the job training program are hired through local hiring in accordance with section 111, including by prioritizing individuals with a barrier to employment (including ex-offenders), disabled individuals, veterans, and individuals that represent populations that are traditionally underrepresented in the infrastructure workforce; or(ii)ensure the commitments described in clauses (i) and (ii) of section 131(a)(2)(A) with respect to carrying out the job training program.(C)Priority for renewal grantsIn awarding renewal grants under this section, the Secretary shall give priority to eligible entities that demonstrate long-term sustainability of an industry or sector partnership.(c)Application process(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including the contents described in paragraph (2).(2)ContentsAn application submitted under paragraph (1) shall contain, at a minimum—(A)an identification of the targeted infrastructure industry to be served by the job training program supported by a grant under this section;(B)a description of the individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, that will be served by such program, including—(i)an analysis of the labor market in the targeted infrastructure industry;(ii)a description of the barriers to employment that may affect such individuals; and(iii)a description of strategies that the program will employ to help such individuals overcome such barriers;(C)a description of the credentials that the program will assist such individuals in obtaining, which credentials—(i)shall be nationally portable;(ii)shall be recognized postsecondary credentials or, if not available for the industry, other credentials determined by the Secretary to be appropriate; and(iii)shall be related to the targeted infrastructure industry; and(D)a description of the services described in subsection (d)(3) that the program will offer to such individuals.(d)Activities(1)In generalEach job training program supported under this section—(A)shall include—(i)activities designed to achieve the strategic objectives described in paragraph (2); and(ii)the services described in paragraph (3) for individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry; and(B)may include a partnership between the eligible entity and an employer to assist such employer in carrying out a work-based learning program, including a registered apprenticeship program or a pre-apprenticeship program affiliated with a registered apprenticeship program.(2)Strategic objectivesThe strategic objectives described in this paragraph are the following:(A)(i)Recruiting key stakeholders in the targeted infrastructure industry, which stakeholders may include employers, labor organizations, local workforce development boards, and education and training providers, including providers of career and technical education.(ii)Regularly convening such stakeholders in a collaborative manner that supports the sharing of information, ideas, and challenges, which are common to the targeted infrastructure industry.(B)Identifying the training needs of employers in the targeted infrastructure industry, including—(i)needs for skills critical to competitiveness and innovation in such industry;(ii)needs of registered apprenticeship programs, pre-apprenticeship programs affiliated with registered apprenticeship programs, or other work-based learning programs that may be supported by a grant under this section; and(iii)needs for the alignment of a job training program supported under this section with career pathways.(C)Facilitating actions, through industry or sector partnerships, registered apprenticeship programs, or pre-apprenticeship programs affiliated with registered apprenticeship programs, that lead to economies of scale by aggregating training and education needs of multiple employers in the targeted infrastructure industry.(D)Assisting postsecondary educational institutions, training institutions, sponsors of registered apprenticeship programs, and all other providers of career and technical education and training programs that may be receiving assistance under this section, align curricula, entrance requirements, and programs to the targeted infrastructure industry needs and the credentials described in subsection (c)(2)(C), particularly for high-skill, high-priority occupations related to the targeted infrastructure industry.(E)Providing information on the activities carried out through the job training program supported under this section to the State agency carrying out the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including staff of the agency that provide services under such Act, to enable the agency to inform recipients of unemployment compensation of the employment and training opportunities that may be offered through such job training program supported under this section.(F)Assisting employers in the targeted infrastructure industry to attract potential workers from a diverse jobseeker base, including individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, by identifying any such barriers, reasons for such underrepresentation, or related issues for veterans through analysis of the labor market in the targeted infrastructure industry and implementing strategies to help such individuals overcome such barriers, reduce such underrepresentation, and address such issues.(3)Services(A)In generalEach job training program supported by a grant under this section shall provide services to individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, which may include—(i)pre-employment services as described in subparagraph (B); and(ii)employment services as described in subparagraph (C).(B)Pre-employment servicesThe pre-employment services described in this subparagraph may include—(i)skills training, including career and technical education, and integrated education and training, with respect to the targeted infrastructure industry;(ii)initial assessments of such individuals;(iii)services to provide work attire and necessary tools for a work site in the targeted infrastructure industry;(iv)supportive services, such as child care and transportation;(v)mentoring services; and(vi)job placement assistance.(C)Employment servicesThe employment services described in this subparagraph are services provided to individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, and that are employed in a work-based learning program in the targeted infrastructure industry. A job training program supported by a grant under this section shall provide such services to such individuals during their first 6 months of employment through such program, to assure the individuals succeed in the program. Such services may include—(i)ongoing case management and services, including the services described in subparagraph (B);(ii)continued skills training, including career and technical education, integrated education and training, and soft-skills training such as problem solving and leadership training, conducted in collaboration with the employers of such individuals;(iii)additional mentorship and retention supports for such individuals; and(iv)targeted training for the employer participating in the work-based learning program, including for frontline managers, journey level workers (such as mentors) working with individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, and human resource representatives of the employer.(e)Evaluations(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall prepare and submit a report to Congress that evaluates the effectiveness of the grants awarded under this section in advancing the strategic objectives described in subsection (d)(2), and the purposes described in subsection (b)(1).(2)DataThe report required under paragraph (1) shall provide and analyze each of the following:(A)The number of participants in job training programs supported under this section, disaggregated by age, race or ethnicity, gender, status as an individual with a barrier to employment, and income.(B)The percentage of such participants who were in unsubsidized employment prior to enrolling in such program.(C)The median earnings of such participants prior to enrolling in such program.(D)The percentage of such participants who are in unsubsidized employment during the second quarter after exit from such program and salary statistics of such participants, including mean and median earnings.(E)The percentage of such participants who are in unsubsidized employment during the fourth quarter after exit from such program and the salary statistics of such participants, including mean and median earnings.(F)The percentage of such participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent, during participation in or within 1 year after exit from such program.(G)The percentage of such participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment.202.Infrastructure workforce equity capacity building program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity that—(A)has an affiliate network in not less than 3 communities and across not less than 2 States;(B)has the programmatic capability to serve individuals with a barrier to employment or individuals who are traditionally underrepresented in infrastructure industries;(C)has clearly and convincingly demonstrated that it has the capacity to provide technical assistance to entities carrying out job training programs under section 201; and(D)submits an application in accordance with subsection (c).(2)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (3)SecretaryThe term Secretary means the Secretary of Labor.(b)Capacity building programThe Secretary shall reserve 10 percent of the amounts appropriated under section 203 to award grants, contracts, or other agreements or arrangements as the Secretary determines appropriate, to eligible entities for the purpose of building the capacity of entities receiving a grant under section 201 to implement the activities described in subsection (d) of such section to more effectively serve individuals with a barrier to employment, including ex-offenders, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry served through the job training program supported under such section 201.(c)ApplicationAn entity seeking an award under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(d)Use of FundsAn award made under this section may be used to provide technical assistance to entities receiving a grant under section 201 in order for such entities to carry out the activities described in subsection (d) of that section. Such technical assistance may include assistance with—(1)the development and training of staff;(2)the provision of outreach, intake, assessments, and service delivery;(3)the coordination of services across providers and programs; and(4)the development of performance accountability measures.(e)AmountThe amount of a grant awarded under this section may not exceed $5,000,000.(f)ReportAn eligible entity receiving a grant under this section shall, not later than 6 months after the grant is awarded, submit to the Secretary a report that includes—(1)a description of the impact of the technical assistance provided under this section on the outcomes of grants under section 201; and(2)such other criteria as determined by the Secretary.203.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $1,000,000,000 for each of fiscal years 2022 through 2026.IIIInvesting in high-quality American jobs301.Wage rate(a)Davis-Bacon Act(1)In generalNotwithstanding any other provision of law, for fiscal year 2022 and each fiscal year thereafter, all laborers and mechanics employed by contractors or subcontractors on projects assisted in whole or in part under a covered infrastructure program, including projects described in paragraph (3) assisted in whole or in part under such programs, without regard to the form or type of Federal assistance provided under such program, shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(3)Revolving loan fundsA project described in this paragraph is a project, in the case of a covered infrastructure program that capitalizes revolving loan funds, that is assisted in whole or in part with amounts deposited in the revolving loan fund, including loan repayments and interest earned.(b)Service employees(1)In generalNotwithstanding any other provision of law, for fiscal year 2022 and each fiscal year thereafter, all service employees who are not covered under subsection (a) shall be paid a wage and fringe benefits that are not less than the minimum wage and fringe benefits determined in accordance with paragraphs (1) and (2), respectively, of section 6703 of title 41, United States Code.(2)Definition of service employeeIn this subsection, the term service employee—(A)means an individual employed by a contractor or subcontractor in the performance of a project that is assisted in whole or in part under a covered infrastructure program, without regard to the form or type of Federal assistance provided under such program, and that the principal purpose of which is to furnish services in the United States;(B)includes an individual without regard to any contractual relationship alleged to exist between the individual and a contractor or subcontractor; but(C)does not include an individual employed in a bona fide executive, administrative, or professional capacity, as those terms are defined in part 541 of title 29, Code of Federal Regulations. (3)AuthorityWith respect to paragraphs (1) and (2), the Secretary of Labor shall have the authority and functions set forth in chapter 67 of title 41, United States Code. 302.Raise labor standards, improve working conditions, and strengthen workers’ bargaining power(a)DefinitionsIn this section—(1)the term covered award means an award of not less than $500,000 made to an entity under a covered infrastructure program by the head of the relevant Federal agency; and(2)the term covered subaward means a subaward of not less than $500,000 made to an entity under a covered infrastructure program by another entity receiving a covered award.(b)Required pre-Grant, loan, or contract award actions(1)DisclosuresThe head of a relevant Federal agency shall require an entity applying for a covered award—(A)to represent, to the best of the entity's knowledge and belief, whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the entity in the preceding 3 years for violations of—(i)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);(ii)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);(iii)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.);(iv)the National Labor Relations Act (29 U.S.C. 151 et seq.);(v)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act);(vi)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act);(vii)Executive Order 11246 (42 U.S.C. 2000e note; relating to equal employment opportunity), including any amendment to such Executive order;(viii)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793);(ix)section 4212 of title 38, United States Code;(x)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);(xi)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);(xii)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(xiii)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);(xiv)Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors);(xv)subsection (h) of this section; or(xvi)equivalent State laws, as defined in guidance issued by the Secretary of Labor; and(2)to require any applicant for a covered subaward from the entity—(A)to represent to the best of the applicant's knowledge and belief, whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of any of the labor laws listed in paragraph (1); and(B)to update such information not less than every 6 months for the duration of the covered subaward.(c)Pre-Award Corrective MeasuresThe head of a relevant Federal agency shall, prior to awarding a covered award, provide an entity that makes a disclosure under subsection (b)(1) an opportunity to report any steps taken to correct a violation of or improve compliance with the labor laws listed in subsection (b)(1), including any agreements entered into by the entity with an enforcement agency.(d)Disclosure of violations(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall establish a website that—(A)is available to the public at no cost;(B)indicates each violation disclosed under subsection (b) or (e)(1) with respect to an entity applying for, or receiving, a covered award or covered subaward until such violation is corrected and the entity is in compliance with all labor laws listed in subsection (b)(1); and(C)is designed to enable interested parties to easily identify entities applying for, or receiving, covered awards or covered subawards that are in violation of any labor laws listed in subsection (b)(1) and steps taken by such entities to correct the violations or improve compliance with such laws.(2)Fulfilling reporting requirementsThe Secretary of Labor, in consultation with the Director of the Office of Management and Budget and the heads of the relevant Federal agencies, shall include on the website established under paragraph (1) the ability for all entities that apply for or receive covered awards or covered subawards to fulfill reporting requirements under this section.(3)Agency cooperationThe heads of the relevant Federal agencies shall provide the Secretary of Labor with the data necessary to maintain the website established under paragraph (1).(e)Post-Award grant, loan, or contract actions(1)Information updatesThe head of a relevant Federal agency shall require each entity receiving a covered award or covered subaward to, not later than once every 6 months, update the information provided under paragraph (1) or (2), as applicable, of subsection (b).(2)Corrective actions(A)Entity awarded assistanceThe head of a relevant Federal agency, in consultation with the Labor Compliance Advisor designated by such head under subsection (f) and in coordination with the heads of the other relevant Federal agencies as applicable, shall determine whether any information provided under paragraph (1) by an entity receiving a covered award warrants corrective action. Such action—(i)may include—(I)an agreement requiring appropriate remedial measures;(II)compliance assistance;(III)resolving issues to avoid further violations;(IV)the decision not to exercise an option on assistance awarded or to terminate the assistance awarded; or(V)in coordination with the heads of the other relevant Federal agencies, the decision to debar or suspend the entity from future participation in any of the covered infrastructure programs; and(ii)shall include disclosure on the website established under subsection (d).(B)SubawardsAn entity that receives a covered award, in consultation with head of the relevant Federal agency and the Labor Compliance Advisor designated by such head under subsection (f), shall determine whether any information provided under subsection (b)(2) by a recipient of a covered subaward warrants corrective action, including remedial measures, compliance assistance, and resolving issues to avoid further violations.(3)Department of Labor investigationsThe Secretary of Labor shall, as appropriate, inform the heads of the relevant Federal agencies of investigations by the Secretary of entities receiving covered awards or covered subawards for purposes of determining the appropriateness of actions described in subparagraphs (A) and (B) of paragraph (2).(f)Labor compliance advisors(1)In generalEach head of a relevant Federal agency shall designate a senior official to serve as the Labor Compliance Advisor for the agency.(2)DutiesThe Labor Compliance Advisor shall—(A)meet quarterly with the Deputy Secretary, Deputy Administrator, or equivalent official of the agency with regard to matters covered under this section;(B)work with officials of the agency to promote greater awareness and understanding of—(i)the labor laws listed in subsection (b)(1), including recordkeeping, reporting, and notice requirements under such laws; and(ii)best practices for compliance with such laws;(C)advise the head of the relevant Federal agency whether agreements are in place or are otherwise needed to address appropriate remedial measures, compliance assistance, steps to resolve issues to avoid violations of the labor laws listed in subsection (b)(1), or other related matters concerning entities applying for or receiving covered awards or covered subawards;(D)coordinate assistance for entities that apply for or receive covered awards or covered subawards that are seeking help in addressing and preventing violations of such labor laws;(E)in consultation with the Secretary of Labor or other relevant enforcement agencies, provide assistance to the head of the relevant Federal agency regarding appropriate actions to be taken in response to violations, by entities applying for or receiving covered awards or covered subawards, of the labor laws listed in subsection (b)(1) identified prior to or after receipt of such awards, and to address complaints in a timely manner, by—(i)providing assistance to officials of the agency in reviewing the information provided under subsections (b) and (e)(1), or other information indicating a violation of such a labor law, in order to assess the serious, repeated, willful, or pervasive nature of such violation and evaluate steps entities applying for or receiving covered awards or covered subawards have taken to correct violations of or improve compliance with such laws;(ii)helping officials of the agency determine the appropriate response to address violations of the labor laws listed in subsection (b)(1), or other information indicating such violations, particularly serious, repeated, willful, or pervasive violations, including agreements requiring appropriate remedial measures, decisions not to award assistance or exercise an option on an award of assistance, termination of an award of assistance, or referral of details to be posted on the website established under subsection (d);(iii)providing assistance to officials of the agency in receiving and responding to, or making referrals of, complaints alleging violations of the labor laws listed in subsection (b)(1) by entities applying for or receiving covered awards or covered subawards;(iv)supporting officials of the agency in the coordination of actions taken pursuant to this section to ensure agency-wide consistency, to the extent practicable; and(v)as appropriate, sending information to agency suspension and debarment officials in accordance with agency procedures;(F)consult with the head of the relevant Federal agency, and the Secretary of Labor as necessary, in the development of regulations, policies, and guidance addressing compliance with the labor laws listed in subsection (b)(1) by entities applying for or receiving covered awards or covered subawards;(G)make recommendations to the head of the relevant Federal agency to strengthen agency management of compliance with such labor laws by entities applying for or receiving covered awards or covered subawards;(H)publicly report, on an annual basis, a summary of actions taken by the head of the relevant Federal agency to promote greater compliance with the labor laws listed in subsection (b)(1), including the head's response to serious, repeated, willful, or pervasive violations of such labor laws; and(I)participate in the interagency meetings regularly convened by the Secretary of Labor under subsection (g)(2).(g)Measures To ensure government-Wide consistencyNot later than 1 year after the date of enactment of this Act, the Secretary of Labor shall—(1)develop a process—(A)for the Labor Compliance Advisors designated under subsection (f) to consult with the Secretary of Labor in carrying out the responsibilities of such Advisors under subsection (f)(2)(E); and(B)by which the head of the relevant Federal agencies and Labor Compliance Advisors may give appropriate consideration to determinations and agreements made by the Secretary of Labor and such heads;(2)regularly convene interagency meetings of Labor Compliance Advisors to share and promote best practices for improving compliance with the labor laws listed in subsection (b)(1); and(3)designate an appropriate contact within the Department of Labor with whom the heads of the relevant Federal agencies may consult with respect to requirements and activities under this section.(h)Workforce diversity programs(1)In generalThe head of a relevant Federal agency, in coordination with the Secretary of Labor, shall require each entity that has not less than 50 employees and receives a covered award or covered subaward to develop and maintain a workforce diversity program in accordance with this subsection to ensure equal employment opportunity through the recruitment, selection, and advancement of individuals who are qualified for the applicable position and who are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans.(2)Structure of workforce diversity programsA workforce diversity program required under paragraph (1) of an entity described in such paragraph shall include programs, policies, practices, and procedures that fulfill the purposes of this subsection. Such programs, policies, practices, and procedures shall—(A)contain a diagnostic component that includes more than 1 quantitative analysis designed to evaluate the composition of the workforce of the entity and compare such composition to the composition of other relevant workforces;(B)include action-oriented programs, such as programs for training and outreach;(C)include internal auditing and reporting systems as a means of—(i)measuring the entity’s progress toward achieving a diverse workforce; and(ii)monitoring and examining employment decisions and compensation systems to evaluate the impact of those systems on diverse applicants and employees;(D)be incorporated into the entity’s personnel policies, practices, and procedures;(E)be updated annually for the duration of the project assisted by the covered award or covered subaward; and(F)be readily available for reporting to the Secretary for the purposes of compliance review.(3)Designation of responsibilityAn entity described in paragraph (1) shall provide for the implementation of the workforce diversity program required under such paragraph by—(A)assigning responsibility and accountability to an official of the entity; and(B)providing the assigned official with the authority, resources, and support of and access to top management of the entity to ensure the effective implementation of such program.(4)Identification of problem areas(A)In generalAn entity described in paragraph (1) shall perform an in-depth analysis of the employment process of the entity to determine—(i)whether impediments to equal employment opportunity exist in such process; and(ii)if such impediments exist, the aspects of such process in which such impediments exist.(B)EvaluationsAn analysis under subparagraph (A) shall include an analysis of—(i)whether, across different positions of the entity, there are problems of utilization or distribution of individuals who are qualified for such positions and are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans;(ii)personnel activity to determine whether there are selection disparities, which such analysis may include an analysis of the number of applications and interviews, hires, terminations, promotions, and other personnel actions of the entity;(iii)compensation systems to determine whether there are disparities in compensation;(iv)selection, recruitment, referral, and other personnel procedures to determine whether such procedures result in disparities in the employment or advancement of individuals who are qualified for the applicable position and are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans; and(v)any other issue that may impact the success of the workforce diversity program required of the entity under paragraph (1).(5)Action-oriented programsAn entity described in paragraph (1) shall develop and execute action-oriented programs designed to—(A)correct any problem areas identified under this subsection; and(B)attain established goals and objectives that—(i)require the entity to follow different procedures than those procedures that may have previously produced inadequate results; and(ii)demonstrate the entity has made good faith efforts to remove identified barriers to workforce diversity, expand employment opportunities, and produce measurable results to achieve improved workforce diversity.(6)Internal audit and reporting systemAn entity described in paragraph (1) shall develop and implement an auditing system that periodically measures the effectiveness of the workforce diversity program developed and maintained by the entity under such paragraph. Such system shall include requirements for the entity to—(A)monitor records of all personnel activity, including referrals, placements, transfers, promotions, terminations, and compensation, at all levels of employment with the entity to ensure the workforce diversity program is carried out in accordance with the purposes of this subsection;(B)require internal reporting on a scheduled basis as to the degree to which equal employment opportunity and organizational objectives are attained;(C)review the results of reports required under this subsection with all levels of management of the entity; and(D)advise top management of the entity of the effectiveness of the program and submit recommendations to improve unsatisfactory performance with respect to the program.(7)Compliance status(A)In generalIn determining whether an entity described in paragraph (1) has complied with the requirements for the workforce diversity program under this subsection, the head of the relevant Federal agency, in coordination with the Secretary of Labor, shall—(i)review the nature and extent of the entity's good faith in carrying out activities under paragraphs (4), (5), and (6), and the appropriateness of those activities to identify equal employment opportunity problems; and(ii)analyze statistical data and other non-statistical information to indicate whether employees and applicants of the entity are being treated without regard to their race, color, religion, sex, sexual orientation, gender identity, national origin, or disability status.(B)Technical assistanceThe head of the relevant Federal agency, in coordination with the Secretary of Labor, may provide technical assistance to an entity described in paragraph (1) to assist such entity in achieving compliance with the requirements under this subsection, which may include an agreement between the head of the relevant Federal agency and the entity requiring appropriate remedial measures.(C)Corrective actionIf an entity described in paragraph (1) remains in noncompliance with the requirements under this subsection following technical assistance under subparagraph (B), the head of the relevant Federal agency, in coordination with the Secretary of Labor and the heads of the other relevant Federal agencies as applicable, may take corrective action against the entity. Such action may include—(i)the decision not to exercise an option on assistance awarded or to terminate the assistance awarded; or(ii)in coordination with the heads of the other relevant Federal agencies, the decision to debar or suspend the entity from future participation in any of the covered infrastructure programs.(i)Paycheck Transparency(1)In generalExcept as provided in paragraph (3), each head of a relevant Federal agency shall require entities receiving a covered award or a covered subaward to provide each individual described in paragraph (2) with a document for each pay period containing information concerning, with respect to such individual for such pay period—(A)hours worked, including overtime hours worked;(B)pay, including any additions made to or deductions made from pay; and(C)job classification.(2)Individuals describedAn individual described in this paragraph is any individual performing work on a project for an entity, receiving a covered award or covered subaward, that is required to maintain wage records with respect to such individual under—(A)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);(B)subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(C)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act); or(D)any applicable State law.(3)Exceptions(A)Employees exempt from overtime requirementsA document provided under paragraph (1) to an individual who is exempt under section 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) from the overtime compensation requirements under section 7 of such Act (29 U.S.C. 207) shall not be required to include a record of the hours worked by the individual if the entity receiving the covered award or covered subaward informs the individual of the status of such individual as exempt from such overtime compensation requirements.(B)Substantially similar State lawsThe requirements under this subsection shall be deemed to be satisfied if the entity receiving the covered award or covered subaward complies with State or local requirements that the Secretary of Labor has determined are substantially similar to the requirements under this subsection.(4)Independent contractorsIf an entity receiving a covered award or covered subaward treats an individual performing work on a project assisted by such award or subaward as an independent contractor, and not as an employee, of the entity, the entity shall provide the individual a document informing the individual of the status of the individual as an independent contractor.(j)Notice of hire(1)In generalEach head of a relevant Federal agency shall require entities receiving a covered award or a covered subaward to provide each individual described in subsection (i)(2), at the time of hiring, a written notice containing each of the following:(A)The name of the entity, including any name used by the entity in conducting business.(B)The physical address of the entity’s main office or principal place of business, and a mailing address, if different from such physical address.(C)The telephone number of the entity.(D)The date on which the individual will regularly receive a paycheck from the entity.(E)The individual's rate of pay, and the basis of that rate, including (as applicable)—(i)by the hour, shift, day, week, salary, piece, or commission;(ii)any allowances claimed as part of the minimum wage, including tips and meal or lodging allowances; and(iii)overtime rate of pay, including any exemptions from overtime pay.(F)The individual’s job classification, and the prevailing wage for the corresponding class of laborers and mechanics employed on projects of a similar character in the locality in which the work is to be performed.(2)Enforcement(A)Fine(i)In generalThe head of a relevant Federal agency may assess a civil fine, subject to clause (ii), of $500 against an entity that knowingly violates paragraph (1) for each individual to whom the entity failed to notify in violation of such paragraph.(ii)InflationThe head of a relevant Federal agency shall, for each year beginning 1 year after the date of enactment of this Act, adjust the amount under clause (i) for inflation.(B)Rebuttable presumptionThe failure to provide a notice in compliance with paragraph (1) shall be a rebuttable presumption that an entity required to provide such notice knowingly violated such paragraph.(k)Neutrality(1)Allowable costsExcept as provided in paragraph (2), an entity receiving a covered award or covered subaward may use the assistance of such award or subaward for costs incurred in maintaining satisfactory relations between the entity and employees of the entity on a project assisted by the award or subaward, including costs of shop stewards, labor management committees, employee publications, and other related activities.(2)Limitation on Federal assistance(A)In generalNo Federal assistance made available under a covered award or covered subaward may be used for costs incurred in—(i)activities undertaken to persuade employees of any entity to exercise or not to exercise, or concerning the manner of such employees in exercising or not exercising, the right to organize and bargain collectively through representatives of the employees' own choosing; or(ii)any other activities that are subject to the requirements under section 203(b) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 433(b)).(B)ExamplesExamples of costs prohibited under subparagraph (A) include the costs of—(i)preparing and distributing materials for a purpose described in subparagraph (A);(ii)hiring or consulting legal counsel or consultants for such purpose;(iii)meetings held for such purpose (including paying the salaries of the attendees at such meetings); and(iv)planning or conducting activities for such purpose during work hours by managers, supervisors, or labor organization representatives.(l)Complaint and dispute transparency(1)In general(A)AwardsEach head of a relevant Federal agency shall require entities receiving a covered award to agree that any decision to arbitrate the claim of an employee or independent contractor performing work for a project assisted by the award that arises under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or that involves any tort related to or arising out of sexual assault or sexual harassment may only be made with the voluntary consent of the employee or independent contractor after the dispute arises.(B)SubawardsEach head of a relevant Federal agency shall require that an entity covered under subparagraph (A) incorporate the requirement under such subparagraph into each subaward made for a project assisted by the award.(2)Exception for employees and independents contractors(A)In generalThe requirements under paragraph (1) shall not apply with respect to an employee or independent contractor who—(i)is covered by a collective bargaining agreement negotiated between the entity receiving an award or subaward and a labor organization representing the employee or independent contractor; or(ii)except as provided in subparagraph (B), entered into a valid agreement to arbitrate claims described in such paragraph before the entity received the award or subaward described in such paragraph.(B)ApplicabilityThe requirements under paragraph (1) shall apply with respect to an employee or independent contractor of an entity receiving a covered award or covered subaward—(i)if the entity receiving the award or subaward is permitted to change the terms of the agreement described in subparagraph (A)(ii) with the employee or independent contractor; or(ii)in the event such agreement is renegotiated or replaced after the entity receives the award or subaward.(m)Definition of individual with a barrier to employmentIn this section, the term individual with a barrier to employment has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).303.Buy America Bureau(a)DefinitionsIn this section:(1)Buy America lawThe term Buy America law means—(A)section 313 of title 23, United States Code;(B)section 5323(j) of title 49, United States Code;(C)section 22905(a) of title 49, United States Code;(D)section 50101(a) of title 49, United States Code;(E)section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388); and(F)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)).(2)DirectorThe term Director means the Director of the Buy America Bureau established by subsection (b).(b)EstablishmentThere is established in the Department of Commerce an office, to be known as the Buy America Bureau.(c)LeadershipThe Buy America Bureau shall be headed by a Director, who shall—(1)be appointed by the Secretary of Commerce; and(2)report to the Secretary of Commerce.(d)DutiesThe Director shall—(1)establish a program to certify and conduct oversight of third-party auditors that work with entities that receive assistance under a covered infrastructure program to ensure compliance with Buy America laws;(2)establish guidelines for ensuring transparency in the Buy America auditing process under paragraph (1), including—(A)the use of and fulfillment of requests pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and(B)the disclosure of information relating to a Buy America audit by third-party auditors under paragraph (1);(3)establish guidelines to support the establishment, strengthening, and oversight of compliance with Buy America laws, taking into consideration and seeking to maximize the direct and indirect domestic jobs benefitted or created;(4)establish a clearinghouse website to make publicly available information on—(A)Buy America audits conducted by third-party auditors under paragraph (1);(B)third-party auditors that have received a certification from the Director under paragraph (1); and(C)requested waivers of Buy America laws under covered infrastructure programs; and(5)submit to Congress an annual report on—(A)waivers from a Buy America law that have been requested;(B)waivers from a Buy America law that have been granted; and(C)any supply chain gaps in the United States that may need to be addressed to improve compliance with Buy America laws without a waiver.